USDC IN/ND case 4:19-cv-00087-TLS-JPK document 43 filed 06/23/20 page 1 of 1
                         UNITED STATES DISTRICT COURT
                          FOR THE USDC Northern Indiana
                              LAFAYETTE DIVISION

 Enrique Gonzalez Leiva, et al.
                                    Plaintiff,
 v.                                                Case No.: 4:19−cv−00087−TLS−JPK
                                                   Judge Theresa L Springmann
 Keith Clute, et al.
                                    Defendant.


                            CLERK'S ENTRY OF DEFAULT



       Default is hereby entered against defendant(s)
                  Windy Prairie Farm LLC, Keith Clute and Shawn Nower ,
 for failure to plead or otherwise defend as provided by the Federal Rules of Civil
 Procedure 55(a).

 Date: June 23, 2020                  Sincerely,
                                      ROBERT N. TRGOVICH, CLERK



                                      By: s/ Ruth Figueroa
                                          Deputy Clerk
